EXHIBIT 10.4

EMPLOYMENT AGREEMENT

OF

RICHARD E. STODDARD

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as
of, January 1 2003 by and between RICHARD E. STODDARD (“Employee”) and BUSINESS
STAFFING, INC. (the “Company”).

 

RECITALS

 

A.    Employee is currently employed by the Company pursuant to that certain
Employment Agreement by and between the Company and Employee dated effective
January 1, 2002 (the “2002 Employment Agreement”). The Company leases Employee
to Kaiser Ventures LLC (“Kaiser”) and he works as Kaiser’s President, Chief
Executive Officer and Chairman of the Board of Managers.

 

B.    The amount of time required by Kaiser of Employee as a leased employee of
the Company has been reduced, among other reasons, as a result of the sale of
various assets by Kaiser and the restructuring of Kaiser Ventures Inc. into a
limited liability company. Accordingly, Employee and the Company have negotiated
this Agreement to supercede and replace the 2002 Employment Agreement.

 

C.    The intent of this Agreement is to set forth the terms and conditions of
Employee’s employment by the Company and his serving as a leased employee to
Kaiser.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.    EMPLOYMENT, POSITIONS AND DUTIES.    The Company hereby employs Employee
upon the terms and conditions set forth in this Agreement. Employee acknowledges
and agrees that he will be a leased employee to Kaiser. Employee’s positions
with Kaiser as a leased employee shall be President, Chief Executive Officer and
Chairman of the Board. In such capacities, Employee shall have the
responsibilities and duties normally incident to such positions, including, but
not limited to, those duties and responsibilities set forth in Schedule “A”
attached hereto and incorporated herein by this reference and such other duties
and responsibilities as may be reasonably assigned to him from time-to-time by
the Company or Kaiser’s Board of Managers. Employee agrees to devote whatever
business time and attention is necessary to the discharge of his duties and
responsibilities under this Agreement. Employee shall be able to engage in other
business endeavors whether as an employee or consultant to another entity or
otherwise; provided, however: (i) no other endeavor of Employee will interfere
with Employee’s ability to carry out his duties hereunder; and (ii) any such
endeavor will shall not conflict with Employee’s duties and obligation under
this Agreement or his duties as an officer and a member of the Board of Managers
of Kaiser, as determined in the reasonable opinion of the Board of Directors of
this Company and in the reasonable opinion of the Board of Managers of Kaiser.
Prior to accepting or engaging in any endeavourer, Employee shall give the Board
of Managers of the Company and of Kaiser written notice of the proposed endeavor
describing in sufficient detail the work to be undertaken by Employee so as to
allow the Board of Managers of the Company and of Kaiser to make an informed
decision on whether such proposed endeavor may violate the restrictions
specified in clauses (i) and/or (ii) of this Paragraph 1. The Board of Managers
of the Company and of Kaiser shall make a

 

1



--------------------------------------------------------------------------------

determination of Employee’s request as soon as reasonably possible.
Notwithstanding the forgoing, Employee shall not be required to seek advance
consent of the endeavor if it is not reasonably anticipated to continue beyond
thirty (30) days from inception and it clearly does not conflict with Employee’s
duties and obligations under this Agreement or as an officer and/or a member of
the Board of Managers of the Company or Kaiser.

 

2.    TERM AND CREDIT FOR PAST EMPLOYMENT.    Employee’s employment under the
terms of this Agreement shall commence as of January 1, 2003, and shall continue
for a minimum of three (3) years from the effective date of this Agreement
(“Initial Term”) unless sooner terminated as provided herein; provided, however,
the term of this Agreement shall be automatically extended on a month to month
basis after the Initial Term until such time as Kaiser has disposed of all of
its material assets unless otherwise earlier terminated as provided in this
Agreement. Notwithstanding the date of the commencement of this Agreement, for
purposes of the calculation of benefits or for any other similar purpose, the
Company shall credit Employee with the time he was employed by the Company,
Kaiser or any predecessor of Kaiser.

 

3.    BASE SALARY.    Employee’s current annual base salary shall be reduced by
One Hundred Thousand Dollars ($100,000) as of January 1, 2003.

 

Prior to the first meeting of the Board of Managers in any calendar year, the
Human Relations Committee of the Board will review Employee’s salary and report
its recommendations for any revision to the full Board at such meeting and will
communicate its review to the Company. Employee’s annual base salary shall be
adjusted effective as of January 1 of each year, commencing January 1, 2004, by
the increase in the consumer price index over the prior applicable year
utilizing the Consumer Price Index for Urban Wage Earners and Clerical Workers,
U.S. City Average, All Items, published by the Bureau of Labor Statistics of the
United Stated Department of Labor. The entire Board of Managers of Kaiser
together with the Company have final responsibility for the review, approval or
disapproval of any revisions to Employee’s annual base salary.

 

4.    BONUS PROGRAM.

 

a.    ANNUAL PERFORMANCE BONUS.    Employee acknowledges that Kaiser
discontinued it historical annual performance bonus program for calendar years
beginning in 2001 and therefore, the Company is not assuming any annual
performance bonus program. Employee acknowledges and agrees that any future
bonus shall be in the total discretion of the Board of Managers of the Company,
as approved by Kaiser if reimbursement for any such bonus is sought from Kaiser.

 

b.    RETENTION BONUS.    Provided Employee remains in the employ of the Company
through and including June 30, 2003, the Company shall pay to Employee a bonus
(“Retention Bonus”) on that date equal to the sum of (i) one year’s annual base
salary (based on Employee’s then current annual base salary, but in no event
less than the base salary in effect on December 31, 2002, plus (ii) an amount
equal 58.8% of the greater of Employee’s then current annual base salary or the
base salary in effect on December 31, 2002, (this is equivalent to one year’s
average annual percentage performance bonus while at Kaiser (or its predecessor)
for the five (5) years prior to and including the final annual performance bonus
for 2000 under the former annual bonus program).

 

5.    OPTIONS AND OTHER EQUITY RELATED INCENTIVES.    Employee shall be eligible
for the grant of incentive options, non-qualified options and other forms of
unit or equity related

 

2



--------------------------------------------------------------------------------

incentives (collectively “Equity Incentives”) from time-to-time in the
discretion of the Equity Option Committee of Kaiser. The timing, size and amount
of any future Equity Incentives will be determined by the Equity Option
Committee of Kaiser.

 

It is acknowledged and agreed that all stock options granted to Employee by
Kaiser or its predecessor prior to the date of this Agreement are fully vested
in Employee and all outstanding options have been converted to the right to
receive Class A Units in Kaiser.

 

6.    OTHER BENEFITS.    Employee will be entitled to participate in all
benefits provided by the Company to its employees and to senior executives in
accordance with and subject to the Company’s policies and procedures as they may
exist from time-to-time, including, but not limited to, medical and dental
insurance, life insurance, disability insurance, 401(k) savings plan, any
pension or retirement plan, deferred compensation plan, education and seminar
reimbursement, car allowance, and reimbursement of reasonable expenses for
company business. These benefits shall be at least at the same level as provided
to Employee as of the day prior to the effective date of this Agreement except
that contributions to the Company’s 401(k) savings plan, money purchase plan and
supplemental executive retirement plan of the Company shall be appropriately
reduced to reflect the current compensation of Employee. Benefits shall also
include life insurance for the benefit of Employee with a face amount of not
less than that in effect as of December 31, 2002, with premium paid in
accordance with the Company’s policies in effect on December 31, 2002, except
that the Company may self-insure if insurance is not available on a commercially
reasonably basis. In addition, the Company shall only be responsible for the
payment of the premium for the first level (first one-third) of Employee’s life
insurance benefit and the third level (the last one-third) of such coverage.
Employee shall be responsible for the payment of the premium for the second
level (second 1/3) of coverage. Employee shall be entitled to four (4) weeks of
paid vacation per year.

 

7.    DEATH BENEFITS.    In the event of Employee’s death, Kaiser shall pay to
Employee’s personal representative or his estate, Employee’s salary and benefits
through the end of the month in which the death occurred plus the compensation
and benefits that would be payable to Employee upon termination without cause as
provided in Paragraph 12 of this Agreement, except that any compensation that
would be payable to Employee for termination during the Initial Term as provided
in Paragraph 12.d. of this Agreement shall not be payable upon death. The
proceeds from any life insurance shall be for the sole benefit of Employee’s
designated beneficiaries or if there are no designated beneficiaries, Employee’s
estate. Employee’s estate or personal representative shall have at least one (1)
year after the date of Employee’s death while in the employment of the Company
in which to exercise all vested Equity Incentives, unless the terms of an Equity
Incentive provides for a longer period of time.

 

8.    DISABILITY BENEFITS.    In the event of the disability of Employee for any
reason, the Company shall continue to pay to Employee his salary and benefits
less short-term disability payments until long-term disability payments are made
to Employee but in no event shall such salary and benefit payments continue to
be paid directly by the Company for longer than six (6) months from the date of
disability except as continued pursuant to any disability insurance. In
addition, upon permanent disability, the vesting of all retirement and deferral
compensation plans and all outstanding Equity Incentives shall continue to occur
for a period of two (2) years after the date of disability in the same manner as
if Employee were still employed by the Company and serving as a leased employee
to Kaiser during that period.

 

9.    DEDUCTIONS.    Applicable federal and state income taxes, social security
contributions (FICA), Medicare contributions, medical insurance premiums and any
other

 

3



--------------------------------------------------------------------------------

appropriate or customary deductions shall be withheld from any compensation paid
to Employee by the Company.

 

10.    CONSTRUCTIVE TERMINATION.    Employee shall be deemed to have been
constructively discharged upon the occurrence of any of the following events:

 

a.    The assignment to Employee of duties materially and adversely inconsistent
with Employee’s positions at Kaiser as a leased employee as of the effective
date of this Agreement. This includes a change in reporting responsibilities,
authority including title, or responsibilities; provided, however, a lateral
transfer within Kaiser or to an Affiliate shall not be deemed a constructive
termination;

 

b.    Any requirement that Employee permanently relocate to an office more than
50 miles from the then location to which he is assigned as of the effective date
of this Agreement; and/or

 

c.    Any failure to provide Employee with compensation and benefits in the
aggregate on terms that are not materially less favorable than those enjoyed by
Employee under this Agreement as of the effective date of this Agreement, or the
subsequent taking of any action that would materially reduce any of Employee’s
compensation and benefits in effect as of the date of this Agreement unless such
compensation and benefits are substantially equally reduced for executive
officers of the Company as a group (as measured by a percentage) or there is
less than a ten percent (10%) reduction in compensation or benefits.

 

then, at Employee’s option, exercisable within ninety (90) days of the date
Employee knew, or should have known exercising reasonable care, of the
occurrence of any of the foregoing events and the expiration of any applicable
cure period, Employee shall have the right to terminate his employment by
written notice to the Company, and on the date of such termination the Company
will pay Employee the compensation and benefits described in Paragraph 11 below.

 

Employee and the Company agree that the reduction of Employee’s time commitment
and compensation from that specified in the 2002 Agreement to that as provided
in this Agreement shall not be an actual or constructive termination of Employee
by the Company.

 

11.    COMPENSATION PAYABLE UPON ACTUAL OR CONSTRUCTIVE TERMINATION.    In the
event Employee is terminated by the Company or by Kaiser as a leased Employee
for any reason (including a constructive termination) except for permanent
disability or for cause, as defined below, the Company shall pay to Employee the
following compensation and Employee shall receive the following benefits as
severance benefits:

 

a.    if the termination is effective after March 31 of any year, an amount
equal to the pro rata portion of the annual performance bonus, if any, that
Employee would have been eligible to earn for the year of termination based upon
the performance bonus, if one is paid to his peers for the year of termination
by action of the Company and the Board of Managers of Kaiser, assuming he would
have received a percentage bonus equal to the amount received by his peers;

 

b.    an amount equal to the greater of Employee’s annual base salary in effect
on the day immediately preceding the effective date of this Agreement or as of
the date of termination;

 

4



--------------------------------------------------------------------------------

 

c.    an amount equal to 58.8% of the greater of Employee’s annual base salary
in effect as of the day immediately preceding the effective date of this
Agreement (this is the equivalent to one year’s average annual bonus percentage
while at Kaiser (or its predecessor) for the five (5) years prior to and
including the final annual percentage bonus for the year 2000 under the former
annual bonus program) or as of the date of termination;

 

d.    if the termination occurs during the Initial Term, the annual base salary
that would have been paid to Employee for the balance of the Initial Term;

 

e.    if not previously paid, the Retention Bonus due Employee under Paragraph
4(b) of this Agreement shall be immediately paid as if Employee had continued to
be employed by the Company through June 30, 2003; and

 

f.    distributions, if any, on the Class C and Class D Units (which are fully
vested) shall continue to be made in accordance with their respective terms
(which distributions can continue to be made to Employee beyond the date of
Employee’s termination);

 

g.    the Company shall continue to provide and pay its portion of all of
Employee’s health, welfare, insurance and other benefits for a period of twenty
four (24) months following the date of termination, including the Company’s
portion of any retirement and deferred compensation plan such as the Company’s
401(k) plan. After such termination, Employee shall be entitled, for a period of
three years to exercise his Equity Incentives as to any then vested, including
any options vesting within one year of termination as provided in the next
sentence, notwithstanding any other applicable provision contained in any option
agreement. In addition to the foregoing, with respect to any restricted Equity
Incentives, Employee shall continue to vest in such securities for a period of
one-year following termination; and

 

Except for distributions on the Class C and Class D Units of Kaiser, all amounts
due Employee shall be payable in one lump sum or, at Employee’s option, over
such period of time not to exceed twenty-four (24) months as Employee shall
specify in written notice provided to the Company at least five (5) days prior
to the next date on which Employee would have been paid his base salary in the
ordinary course of business but for his termination. Employee shall have no duty
to seek other employment during this period of time and there shall be no offset
for any compensation paid to Employee from any other source. If the Company or
an Affiliate of the Company desires to retain Employee as a consultant after
termination of Employee’s employment, the parties shall negotiate the terms of
such consulting agreement which shall be documented in an agreement executed by
the parties.

 

12.    POSSIBLE REDUCTION IN CERTAIN BENEFITS.

 

a.    Except as provided in Paragraph 12(b) below, Employee shall in no
circumstances receive “payments in the nature of compensation” from the Company
which would result in “excess parachute payments” (as that term is defined in
Sections 280G and 4999 of the Internal Revenue Code of 1954, as amended, or any
equivalent or analogous term as shall in the future be defined in any law or
regulation governing the amount of severance compensation that may be paid
without penalty to an officer of a company upon a change in control of the
Company). In the event either Employee or the Company shall be advised in
writing by his or its counsel that Employee would receive excess parachute
payments if all payments under all contacts between Employee and the Company
were made, such opinion shall be confidentially disclosed to the other party. If
it is mutually determined that such payments would trigger the excess parachute
payments

 

5



--------------------------------------------------------------------------------

provisions, Employee shall receive only such compensation and benefits under his
contracts with the Company (not to exceed those permitted without constituting
excess parachute payments) which he, in his sole discretion, has designated in
written notice to the Company. Employee shall have a minimum of thirty (30) days
in which to make such written designation. In the event of a disagreement
between the counsel of the respective parties as to whether a payment would
result in excess parachute payments, such counsel shall jointly designate an
independent tax counsel (whose fees shall be paid by the Company) within 10 days
who shall promptly make a conclusive determination of the matter.

 

b.    Notwithstanding anything else to the contrary, in the event Employee is
terminated pursuant to Paragraph 11 above, Employee shall have the right, in his
sole discretion, to elect to receive all or any part of the compensation payable
to him upon termination (or which would have been due under Paragraph 11 but for
a previous election under Paragraph 12(a)) without regard to whether any such
amounts may constitute “excess parachute payments.” If Employee fails to provide
the Company a written designation within thirty (30) days, he shall be presumed
to have elected to receive all compensation and benefits due him without regard
to whether any such compensation or benefits shall constitute “excess parachute
payments.”

 

c.     Nothing in this Paragraph 12 shall be construed or deemed to be a
forfeiture of any compensation or benefits that Employee may elect not to
accelerate due to any concern about the receipt of “excess parachute payments.”

 

13.    TERMINATION FOR CAUSE.    If the Company elects to terminate Employee’s
employment for cause (as defined Paragraph 14 below), Employee’s employment will
terminate on the date fixed for termination by the Company and thereafter the
Company will not be obligated to pay Employee any additional compensation, other
than the compensation due and owing up to the date of termination. After such
termination, Employee shall be entitled, for a period of one hundred and twenty
(120) days, to exercise any stock options or other stock related incentives that
are vested as of the date of termination.

 

14.    DEFINITION OF “CAUSE.”    “Cause” for the purposes of this Agreement
shall mean any of the following:

 

a.    Willful breach by Employee of any provision of this Agreement, provided,
however, if the breach is not a material breach, the Company shall give Employee
written notice of such breach and Employee shall have thirty (30) days in which
to cure such breach. No written notice or cure period shall be required in the
event of a willful and material breach of this Agreement by Employee;

 

b.    Gross negligence or dishonesty in the performance of Employee’s duties or
possibilities hereunder;

 

c.    Engaging in conduct or activities or holding any position that materially
conflicts with the interest of, or materially interferes with Employee’s duties
and responsibilities to the Company, Kaiser or their Affiliates; or

 

d.    Engaging in conduct which is materially detrimental to the business of the
Company, Kaiser or their Affiliates.

 

6



--------------------------------------------------------------------------------

 

15.    VOLUNTARY TERMINATION.    Employee’s employment by the Company may be
terminated at any time upon the parties’ mutual written agreement. In the event
of a mutual written agreement, Employee’s severance benefits shall be as set
forth in such agreement. Upon termination of Employee by the Company for any
reason (including a constructive termination) except for permanent disability or
for cause, Employee shall receive the compensation and benefits set forth in
Paragraph 11 of this Agreement. In the event of Employee’s voluntary termination
of employment, the Company shall not be obligated to pay Employee any additional
compensation, other than the compensation due and owing as through the date of
termination and as may be required by law, as well as any distributions on the
Class A, Class C and Class D Units of Kaiser held by Employee (which
distributions can continue to be made to Employee beyond the date of Employee’s
termination). After such termination, Employee shall be entitled for a period of
hundred and twenty (120) days to exercise any Equity Incentives that are vested
as of the date of termination.

 

16.    CONFIDENTIALITY.

 

a.    EMPLOYEE’S OBLIGATIONS.    Employee agrees that (a) except as provided in
this Agreement Employee shall maintain the confidential nature of any
Proprietary Information received or acquired by him, and (b) Employee shall use
such Proprietary Information solely for the purpose of meeting his obligations
under this Agreement and not in connection with any other business or activity.
“Proprietary Information” means all oral, written or recorded information about
or related to the Company, Kaiser or any of their Affiliates or its or their
technology, assets, liabilities, or business, whether acquired before or after
the date hereof, and regardless of the manner in which it is acquired, together
with any documents or other materials prepared by Employee which contain or
reflect such information. After termination of employment upon demand of the
Company, or Kaiser, as applicable, Employee agrees to return or destroy any and
all materials containing any Proprietary Information.

 

b.    COMPANY OBLIGATIONS.    The Company agrees that it shall maintain and
provide information regarding Employee in accordance with generally accepted
industrial and business practices and that it will seek to require Kaiser to
follow the same requirements.

 

c.    LIMITATIONS ON CONFIDENTIAL OBLIGATIONS AND USE RESTRICTIONS.    The
restrictions in Paragraphs 16(a) and (b) above do not apply to information which
the disclosing party can demonstrate (i) is then in the public domain by acts
not attributable to such disclosing party or (ii) is hereafter received on an
unrestricted basis by such disclosing party from a third party source who, to
such disclosing party’s knowledge after due inquiry, is not and was not bound by
confidentiality obligations to the Company, Kaiser or any Affiliate thereof (in
the case of Paragraph 15(a)) or to Employee (in the case of Paragraph 16(b)). In
addition, Employee and the Company and, Kaiser or any Affiliate is permitted to
disclose any Proprietary Information as necessary in the defense or prosecution
of any legal action.

 

d.    ACTIONS IF DISCLOSURE REQUIRED.    If Employee is required by law to make
any disclosure otherwise prohibited hereunder, such party shall use its best
efforts to provide the other with prompt prior notice where possible so that (a)
the other party (with the reasonable cooperation of the party required to make
such disclosure) may seek an appropriate protection order or other remedy and/or
(b) the parties can seek in good faith to agree on the appropriate scope and
approach to disclosure. If a protective order or other remedy is not obtained,
the party required to make such disclosure may furnish only that portion of
information protection hereby which it is legally compelled to disclose and
shall use its reasonable efforts to obtain confidential treatment for all
information so disclosed.

 

7



--------------------------------------------------------------------------------

 

e.    INJUNCTION.    Each party agrees that remedies at law may be inadequate to
protect against breach of this Paragraph 16, and hereby agrees to the granting
of injunctive relief without proof of actual damage.

 

17.    ARBITRATION OF DISPUTES.    If Employee and the Company cannot resolve a
dispute (whether arising in contract or tort or any other legal theory, whether
based on federal, state or local statute or common law and regardless of the
identities of any other defendants) that in any way relates to or arises out of
this Agreement, the termination of Employee’s employment relationship with the
Company or any Affiliate thereof, (without limiting the generality of any other
Paragraph herein), then such dispute shall be settled as follows:

 

a.    The Company and Employee agree to jointly select a judicial officer who is
affiliated with the Judicial Arbitration and Mediation Service, or such other
equivalent organization as the Company and Employee may mutually select, to act
as the trier of fact and judicial officer in such dispute resolution;

 

b.    If the Company and Employee are unable to agree upon a particular judicial
officer, then the decision shall be made by the chief executive officer of the
Judicial Arbitration and Mediation Service, after consulting with the Company
and Employee;

 

c.    the Company and Employee shall have the same rights of discovery as if the
dispute were being resolved in the Superior Court of the State of California.
However, the judicial officer shall, on his own motion, or the request of either
the Company or Employee, have the authority to extend or reduce the time periods
therefore; and,

 

d.    The judicial officer serving hereunder shall be designated as a referee
under the provisions of Title VIII, Chapter 6 of the California Code of Civil
Procedure (Sections 638 through 645. 1, inclusive). Payment for the services of
the judicial officer and the rights and procedure of appeal, and/or other review
of the decision, shall be made as provided in such sections.

 

The judicial officer shall have the right to grant injunctive relief, specific
performance and other equitable remedies.

 

18.    MISCELLANEOUS.

 

a.    ENTIRE AGREEMENT; AMENDMENTS.    This Agreement states the entire
understanding and agreement between the parties with respect to its subject
matter as of the date of this Agreement, and may only be amended by a written
instrument duly executed by Employee and the Company; and to the extent it
directly impacts Kaiser, the written consent of Kaiser.

 

b.    ASSIGNMENT.    This Agreement and the rights and obligations of Employee
may not be sold, transferred, assigned, pledged or hypothecated by Employee.

 

c.    NON-WAIVER.    Failure to insist upon strict compliance with any provision
of this Agreement or the waiver of any specific event of non-compliance shall
not be deemed to be or operate as a waiver of such provision or any other
provision hereof or any other event of non-compliance.

 

8



--------------------------------------------------------------------------------

 

d.    BINDING EFFECT.    This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and, Employee’s heirs,
successors, and legal or personal representatives.

 

e.    HEADINGS.    The headings throughout this Agreement are for convenience
only and shall in no way be deemed to define, limit, or add to the meaning of
any provision of this Agreement.

 

f.    CONTEXT.    Whenever required by the context, the singular shall include
the plural, the plural the singular, and one gender such other gender as is
appropriate.

 

g.    NOTICES.    All notices, request, demands, consents and other
communications hereunder shall be transmitted in writing and shall be deemed to
have been duly given when hand delivered or sent by certified United States
mail, postage prepaid, with return by certified requested, addressed to the
parties as follows:

 

Business Staffing, Inc.

3633 E. Inland Empire Blvd., Suite 480

Ontario, CA 91764

Attention: General Counsel

 

Richard E. Stoddard

30635 Palo Alta Drive

Redlands, CA 92373

 

h.    COSTS.    In any action taken to enforce the provisions of this Agreement,
the prevailing party shall be reimbursed all costs incurred in such legal action
including reasonable attorney’s fees in such action.

 

i.    SEVERABILITY.    If any provision or clause of this Agreement, as applied
to any party or circumstances shall be adjudged by a court to be invalid or
unenforceable, said adjudication shall in no manner effect any other provision
of this Agreement, the application of such provision to any other circumstances
or the validity or enforceability of this Agreement.

 

j.    DEFINITION OF AFFILIATE AND ENFORCEABILITY BY KAISER.    The term
“Affiliate” for purposes of this Agreement shall mean any person or entity now
or hereafter in control, controlled by or in common control with the Company. It
shall also include any direct or indirect subsidiary of the Company and any
company in which the Company has more than a ten percent (10%) ownership
interest. The Parties agree that Kaiser shall be a third party beneficiary on
this Agreement and shall have the right to enforce its terms.

 

k.    ACKNOWLEDGMENT REGARDING ISO’S.    Employee acknowledges that he is
responsible for the tax consequences of all severance compensation he may
receive and that certain actions may need to be taken by Employee within limited
periods of time to preserve the tax status of any incentive options. The Company
makes no representation or warranty that any past or future grant of a stock
option or Equity Incentive to Employee qualifies as an incentive option.

 

l.    GOVERNING LAW.    This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the day and year first written above not withstanding the
actual date of signature.

 

“EMPLOYEE”

RICHARD E. STODDARD

     

“COMPANY”

BUSINESS STAFFING, INC.

/s/    RICHARD E. STODDARD        

--------------------------------------------------------------------------------

     

By:

 

/s/    TERRY L. COOK        

--------------------------------------------------------------------------------

Richard E. Stoddard

         

Terry L. Cook

Vice President & Secretary



--------------------------------------------------------------------------------

 

CONSENT OF HUMAN RELATIONS COMMITTEE

 

OF

 

KAISER VENTURES LLC

 

TO

 

RICHARD E. STODDARD EMPLOYMENT AGREEMENT

 

The Human Relations Committee of Kaiser Ventures LLC (“Kaiser”) hereby consents
to the employment agreement between Business Staffing, Inc. (the “Company”) and
Richard E. Stoddard dated effective January 1, 2003, as set forth above and the
payment of all sums that may be required of Kaiser to reimburse the Company
under the terms of such agreement as provided in the Administrative Services
Agreement between the Company and Kaiser dated as of January 1, 2003.

 

KAISER VENTURES LLC

HUMAN RELATIONS COMMITTEE

By:

 

/s/    TODD G. COLE        

--------------------------------------------------------------------------------

   

Todd G. Cole, Chairman



--------------------------------------------------------------------------------

 

SCHEDULE “A”

 

RICHARD E. STODDARD

CHAIRMAN OF THE BOARD OF MANAGERS, CHIEF EXECUTIVE OFFICER & PRESIDENT

 

These positions shall report directly to Kaiser Ventures LLC (“Kaiser”) Board of
Managers and the Company. The positions for Kaiser are to be filled by Business
Staffing, Inc. through the services of Richard E. Stoddard.

 

RESPONSIBILITIES:

 

Even though a leased employee to Kaiser, this position has total responsibility
for every facet of the strategy, planning, operation, project implementation,
performance and direction of Kaiser and all its subsidiaries.

 

Within this framework of ultimate responsibility, Mr. Stoddard has delegated
certain operational and implementation duties to the Executive Vice Presidents
of Kaiser. Shown below are strategic functions which will remain under the
direct control of Mr. Stoddard as Chairman, CEO, and President:

 

  •   Corporate planning and strategy.

  •   Determination of the direction and goals of Kaiser.

  •   Future growth opportunity decisions.

  •   Development of all projects exit strategies.

  •   Major corporate financial or other resource commitments.

  •   All phases of investor relations.

  •   Relationships with major shareholders.

  •   All phases of the corporation’s legal strategy, including compliance with
laws and regulations.

  •   Outside auditor performance and relationship.

  •   Corporate accounting policies and financial reporting responsibilities.

  •   Corporate financing strategy and fiscal accountability.

  •   Major joint venture partner relations.

  •   Major negotiations on behalf of the corporation.

  •   Financial analysis and modeling of corporate opportunities.

  •   Political lobbying at the federal, State and local levels.

  •   Public relations and corporate participation policy.

  •   Agency relations and communications.

  •   Mine Reclamation Corporation Management.

  •   Establishment of policies for the conduct Kaiser’s business.

  •   Oversee the implementation of corporate policy.

  •   As chairman, conduct the meetings and business of the Board of Managers.

  •   Implement the decisions of the Board of Managers.

 

12